Citation Nr: 0905865	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-16 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel












INTRODUCTION

The Veteran had active military service from February 1982 to 
December 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision in which the Louisville, 
Kentucky RO, inter alia, granted service connection and 
assigned an initial 10 percent rating for hypertension, 
effective January 1, 2004.  Since the Veteran had moved to 
Germany, the appeal was later transferred to the RO in 
Pittsburgh.  In December 2004, the Veteran filed a notice of 
disagreement (NOD) as to the initial rating assigned.  The RO 
issued a statement of the case (SOC) in June 2006.  The 
Veteran filed a substantive appeal in July 2006.  The RO 
issued a supplemental SOC (SSOC) reflecting the continued 
denial of the claim in August 2007.  

As the claim involves a request for a higher initial rating 
following the grant of service connection for hypertension, 
the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the January 1, 2004 effective date of the grant of 
service connection, diastolic blood pressure has been 
predominantly less than 110, and systolic blood pressure has 
been predominantly less than 150.




CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.104, Diagnostic Code 7101 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In this appeal, an August 2003 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The February 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the August 2003 letter meets the VCAA's timing of 
notice requirements.  The August 2003 letter also asked that 
the Veteran send the RO any additional evidence in his 
possession (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect).  After the grant of service 
connection for hypertension, and the filing of the Veteran's 
NOD, the June 2006 SOC provided notice of the criteria for a 
higher rating for the disability and reflects adjudication of 
the claim for a higher initial rating for hypertension.

Thus, while the RO has not provided a notice letter specific 
to the claim for a higher initial rating, on these facts, the 
lack of such notice is not shown to prejudice the Veteran.  
As indicated above, the SOC forth the criteria for the 
disability.  Moreover, in his NOD, the Veteran indicated that 
he disagreed with the 10 percent rating assigned for the 
disability and demonstrated a clear understanding of what is 
needed substantiate the claim for a higher rating ("my 
diastolic blood pressure is predominantly 110 or more ").  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007) 
(VCAA notice errors may be "cured by actual knowledge on the 
part of the claimant"); Dunlap v. Nicholson, 21 Vet. App 112, 
118 (2007) (notice deficiencies are not prejudicial if they 
did not render the claimant without a meaningful opportunity 
to participate effectively in the processing of his or her 
claim).

Further, a March 2006 post-rating letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of this letter, and 
opportunity for the Veteran to respond, the August 2007 SSOC 
reflects readjudication of the claim.  Hence, while this 
notice was provided to the Veteran after the initial, 
February 2004 adjudication of the claim, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private records, VA 
medical records and the reports of a VA examination conducted 
in June 2006.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

In this case, an initial 10 percent rating for hypertension 
has been assigned under Diagnostic Code 7101.  For purposes 
of rating under this section, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.

Under Diagnostic Code 7101, a rating of 10 percent requires 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
blood pressure predominantly 100 or more or who requires 
continuous medication for control.  A rating of 20 percent 
requires diastolic blood pressure predominantly 110 or more, 
or systolic blood pressure predominantly 200 or more.  A 
rating of 40 percent requires diastolic pressure 
predominantly 120 or more.  A rating of 60 percent requires 
diastolic blood pressure predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008). 

Considering the evidence in light of the above-noted 
criteria, the Board finds that record does not present a 
basis for assignment of an initial rating greater than 10 
percent for hypertension.

The Veteran's service treatment records include the report of 
a January 2002 separation examination showing a blood 
pressure reading of 133/84.

A November 2003 private medical report for tonsillitis showed 
blood pressure readings of 180/110 and 160/110.

The Veteran's service treatment records also include the 
report of a November 2003 retirement examination showing a 
blood pressure reading of 135/92.  The Veteran was on a 
civilian Beta-blocker.  He had been hospitalized two weeks 
ago for tonsillitis and his daily blood pressure 
determinations revealed a sustained blood pressure of 
160/100.  The diagnosis was essential hypertension.

Post-service, a May 2004 medical report noted a blood 
pressure reading of 115/160 (diastolic/systolic).  On 
subsequent visits his blood pressure did not change.

A June 2006 VA examination report reflects blood pressure 
readings of 133/97, 129/91 and 115/75.  The Veteran had a 
maintained blood pressure reading of 135/85 (normotensive) 
with occasional elevated fluctuations as seen on the repeated 
blood pressures today.  The pertinent diagnosis was systemic 
hypertension.

As noted above, the next higher rating of 20 percent under 
Diagnostic Code 7101 requires diastolic blood pressure 
predominantly at 110 or more (emphasis added); here, however, 
that requirement has not been met.  Since the January 1, 2004 
effective date of the grant of service connection for 
hypertension, the Veteran had a single diastolic blood 
pressure reading of 115 in May 2004.  Other than this 
reading, the appellant's diastolic blood pressure has never 
exceeded 100.  Alternatively, Diagnostic Code 7101 authorizes 
a 20 percent rating for systolic blood pressure predominantly 
at 200 or more.  Here, however, the post-service VA 
examination report shows that the appellant's systolic blood 
pressure was, at most, 135, and, during the year prior to his 
discharge from service, his systolic pressure did not exceed 
180.   

Hence the criteria for a rating greater than 10 percent, 
under Diagnostic Code 7101, have not been met.  As the 
criteria  for the next higher, 20 percent 4eria for 5the 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's hypertension, 
pursuant to Fenderson, and that the claim for a higher rating 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 




ORDER


An initial rating in excess of 10 percent for hypertension is 
denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


